                      Case 1:18-cv-07712-PAE Document 151 Filed 03/13/20 Page 1 of 1




JAMES E. JOHNSON                            THE CITY OF NEW YORK                                 KAREN B. SELVIN
Corporation Counsel                                                                             Phone: (212) 356-2208
                                           LAW DEPARTMENT                                         Fax: (212) 356-2019
                                                                                                 kselvin@law.nyc.gov
                                               100 CHURCH STREET
                                               NEW YORK, NY 10007

                                                                    March 13, 2020

        VIA ECF
        Hon. Paul A. Engelmayer
        United States District Court
        Southern District of New York
        40 Foley Square, Room 1305
        New York, New York 10007

                          Re: Airbnb, Inc. v. The City of New York, 18 CV 7712 (PAE)
                              HomeAway.com, Inc. v. City of New York, 18 CV 7742 (PAE)

        Your Honor:

                       On behalf of Defendant City of New York (“City”), Plaintiff Airbnb, Inc.
        (“Airbnb”), and Plaintiff HomeAway.com, Inc. (“HomeAway”), we submit this joint status letter
        pursuant to the Court’s order dated February 14, 2020 in the above-entitled consolidated actions.
        Since these actions were stayed on February 14, 2020, the parties have been engaged in
        productive settlement discussions, and jointly request that the current stay remain in place in
        order to allow these discussions to continue. The parties would agree to make a further joint
        update to the Court within 30 days’ time. Thank you for your attention to this matter.

                                                                    Respectfully submitted,

                                                                     /s/ Karen B. Selvin
                                                                    Karen B. Selvin
                                                                    Counsel for City of New York

                                                                     /s/ Roberta A. Kaplan
                                                                    Roberta A. Kaplan
                                                                    Counsel for Airbnb, Inc.

                                                                     /s/ Kristin A. Linsley
                                                                    Kristin A. Linsley
                                                                    Counsel for HomeAway.com, Inc.


        cc:      Counsel of Record (via ECF)
